DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 does not disclose which step of inflation is referring to.  For example, the inflation of the predetermined internal pressure or the first initial pressure?
	Regarding the “pressure regulator” (claims 2-4), the Examiner believes the phrase: “the step of measuring the internal pressure via a pressure regulator coupled to the inflatable prosthesis” is indefinite because pressure regulators do not measure pressure.  Gauges or sensors are the type of devices that measure pressure.  Therefore, if the gauge or sensor is attached to the pressure regulator then the applicant’s representative must clarify that the measuring step is performed via a gauge or sensor connected to the pressure regulator.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-10, 12, 13 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Diwan et al US Patent 9,492,291B2.
	Regarding claims 1, 12, 13 and 15, Diwan et al discloses a method for implanting a prosthesis, the method comprising: measuring a joint space (see col. 13, lines 39-43); selecting an inflatable prosthesis based on the measured joint space, the inflatable prosthesis having a predetermined internal pressure when inflated (the pre-determine internal pressure is the final pressure of the balloon, when the implant is deployed to the targeted site); placing the inflatable prosthesis in the joint space, the inflatable prosthesis being in a collapsed state; inflating the inflatable prosthesis to a first internal pressure (the first internal pressure is the pressure of the implant during the inflation and deflation of the inflatable member to condition tissue surrounding the cavity, see col. 14, lines 62-67 and col. 15, line 1) such that the inflatable prosthesis contacts at least one of the adjacent joint tissues; the first internal pressure being greater than a predetermined internal pressure (the first internal pressure must have a higher pressure, since, it needs a high pressure in order to condition tissue surrounding the cavity), and deflating the inflatable prosthesis (the steps of inflating and deflating, shown in col. 14, lines 62-67 and col. 15, line 1) to reduce the internal pressure from the first internal pressure to the predetermined internal pressure.
	Regarding the pressure regulator, it is inherent to have a pressure regulator for the purpose of controlling the amount of pressure applied to the inflatable implant.
	Regarding the pressure monitoring system, see col. 13, lines 45-47.
	Regarding claims 5-9 and 16-20, see Figs. 87-90.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diwan et al US Patent 9,492,291B2.
	Diwan discloses the invention substantially as claimed.  However, Diwan does not disclose a shoulder implant.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the intervertebral implant so it can be implanted between a shoulder joint.  
	One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well as a shoulder implant because it is capable of alleviating shoulder pain.
	Therefore, it would have been an obvious matter of design choice to modify the Diwan et al reference to obtain the invention as specified in claims 11 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/30/22